Citation Nr: 1759138	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan, which granted service connection for PTSD and assigned a 30 percent disability evaluation.  The Veteran subsequently filed a notice of disagreement with the assigned rating and perfected his appeal on this issue.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time of his May 2017 hearing, the Veteran testified that the symptoms associated with his PTSD had increased in severity since the last VA examination performed in 2012.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  A veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As the last comprehensive VA examination afforded the Veteran occurred in December 2012, an additional VA examination to determine the severity of his PTSD is warranted.

The Veteran also testified that he continued to receive treatment from the Vet Center on a monthly basis for his PTSD.  A review of the virtual records does not reveal that the above-mentioned records have been associated with the record.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The Veteran should be afforded a VA psychiatric examination to determine the severity of his PTSD.  All appropriate tests and studies, including psychological testing, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in the report. 

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

